Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Applicant Admitted Prior art in ID CN 107489854).
 	For claim 1, (CN 107489854) teaches a crawling welding robot (fig.1) (abstract), comprising an adjustable magnetic adhesion module (2 as shown in fig.2 adsorption magnetic)(abstract), wheel-tracked walking mechanisms (3 as shown in fig.1), a crawler frame (9 as shown in fig.3), and a welding load device (4 and 6 as shown in fig.1), wherein the welding load device (4 and 6 as shown in fig.1) is disposed on the crawler frame (9 as shown in fig.3); the wheel-tracked walking mechanisms (3 as shown in fig.1) is disposed at two opposite ends of the crawler frame (9 as shown in fig.3) for supplying power for crawling of the crawler frame (9 as shown in fig.3) (fig.1-2 shows the wheels on two opposite sides); and the adjustable magnetic adhesion module (2 as shown in fig.2 adsorption magnetic) is disposed on the crawler frame (9 as shown in fig.3)  and disposed between two wheel-tracked walking mechanisms (3 as shown in fig.1) (abstract).  	For claim 2, (CN 107489854) further teaches wherein each wheel-tracked walking mechanism (3 as shown in fig.1) comprises a magnetic base (16 as shown in fig.4), a roller chain (13 each wheel includes roller chain as shown in fig.1-2 and 4), a drive wheel (17 each wheel has drive mechanism to rotate as shown in fig.1-2 and 4), a driven wheel (each wheel has drive mechanism to rotate as shown in fig.1-2 and 4), and a first driving device; the first driving device is fixedly disposed on the crawler frame (9 as shown in fig.3); both the drive wheel and the driven wheel (3 as shown in fig.1) are rotatably disposed on the crawler frame (9 as shown in fig.3); the drive wheel and the driven wheel are connected by the roller chain; and the magnetic base is disposed on the roller chain (abstract). 

 	For claim 7, (CN 107489854) further teaches wherein the crawler frame (9 as shown in fig.3) comprises a vehicle body connection plate (1 as shown in fig.3) and two side plates (each side has plates that connects with the frame as shown in fig.3) which are connected with the vehicle body connection plate and are oppositely disposed, and the two wheel-tracked walking mechanisms are mounted to the two side plates, respectively (each side has plates includes wheel that are attached to them as shown in fig.3) (abstract). 

 	For claim 20, (CN 107489854) teaches method of controlling a crawling welding robot (8 as shown in fig.1) (abstract), comprising following steps: S1. controlling an adjustable magnetic adhesion module to maintain a stable adhesion force between the crawling welding robot and a surface to be adhered (par.63, lines 1-3par.75, lines 1-2, par.7,lines 1-4 and par.77, lines 1-3 and par.78,lines 1-3 on machine translation); S2. obtaining information on a weld seam (par.17, lines 1-5,  and par.77, lines 1-3 and par.78,lines 1-3 on machine translation);; S3. controlling a welding gun (6 as shown in fig.1) to translate to a position of the weld seam (par.17, lines 1-5,  and par.77, lines 1-3 and par.78,lines 1-3 on machine translation); S4. controlling the welding gun to rotate to an angle required for a process (par.17, lines 1-5,  and par.77, lines 1-3 and par.78,lines 1-3 on machine translation); S5. adjusting process parameters of a welding power source(par.17, lines 1-5,  and par.77, lines 1-3 and par.78,lines 1-3 on machine translation); S6. starting welding and controlling the crawling robot to automatically and autonomously crawl along the direction of the weld seam (par.17, lines 1-5,  and par.77, lines 1-3 and par.78,lines 1-3 on machine translation); and S7. finishing welding (par.17, lines 1-5,  and par.77, lines 1-3 and par.78,lines 1-3 on machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior art in ID CN 107489854) in views of (Applicant Admitted Prior art in ID CN 208085841). 	For claim 3, (CN 107489854) teaches all the limitation as previously set forth except for by wherein the crawler frame is provided with a sliding slot; the driven wheel is slidably disposed in the sliding slot; the crawler frame is provided with a second driving device configured to drive the driven wheel to move in the sliding slot so that the corresponding roller chain is tensioned or slackened. 
(CN 208085841) teaches, similar crawler welding robot, wherein the crawler frame (5 as shown in fig.1) is provided with a sliding slot (20 as shown in fig.3); the driven wheel (16 or 17 as shown in fig.1) is slidably disposed in the sliding slot (fig.3); the crawler frame is provided with a second driving device configured to drive the driven wheel to move in the sliding slot (20 as shown in fig.3) so that the corresponding roller chain (1 and 14 as shown in fig.2) is tensioned or slackened (par.23,lines 1-20 and par.24, lines 1-5 on machine translation) (abstract).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include a sliding slot as taught and suggested by (CN 208085841) so that the sliding block is driven by the rotational movement of the tensioning screw, so that the sliding block drives the driven sprocket to translate ((CN 208085841), par.10 on machine translation).
For claim 4, (CN 107489854) teaches all the limitation as previously set forth except for wherein the crawler frame comprises an adjusting block and an adjusting screw, the adjusting block is slidably engaged with the sliding slot, the adjusting screw is screwed with the crawler frame, the adjusting screw is rotatably connected with the adjusting block, and the adjusting screw is fixed relative to the adjusting block in an axial direction of the adjusting screw; when the adjusting screw is rotated, the adjusting block is slidable in the sliding slot; and the driven wheel is rotatably connected with the adjusting block. 	(CN 208085841) further teaches wherein the crawler frame (5 as shown in fig.1) comprises an adjusting block (21 as shown in fig.3) and an adjusting screw (13 as shown in fig.3), the adjusting block (21 as shown in fig.3) is slidably engaged with the sliding slot (20 as shown in fig.3), the adjusting screw (13 as shown in fig.3) is screwed with the crawler frame, the adjusting screw (13 as shown in fig.3) is rotatably connected with the adjusting block (21 as shown in fig.3), and the adjusting screw is fixed relative to the adjusting block in an axial direction of the adjusting screw (13 as shown in fig.3); when the adjusting screw is rotated, the adjusting block is slidable in the sliding slot; and the driven wheel is rotatably connected with the adjusting block (21 as shown in fig.3) (par.23, lines 1-20 and par.24, lines 1-5 on machine translation). 
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include a sliding slot with block as taught and suggested by (CN 208085841) so that the sliding block is driven by the rotational movement of the tensioning screw, so that the sliding block drives the driven sprocket to translate ((CN 208085841), par.10 on machine translation).
 	For claim 5, (CN 107489854) teaches all the limitation as previously set forth except for wherein the crawler frame comprises an adjusting block and an adjusting screw, the adjusting block is slidably engaged with the sliding slot, the adjusting screw is screwed with the crawler frame, and the adjusting screw is fixed to the crawler frame in an axial direction of the adjusting screw, and the adjusting screw is rotatably connected with the adjusting block; when the adjusting screw is rotated, the adjusting block is slidable in the sliding slot; and the driven wheel is rotatably connected with the adjusting block. 
(CN 208085841) further teaches wherein the crawler frame (5 as shown in fig.1) comprises an adjusting block (21 as shown in fig.3) and an adjusting screw (13 as shown in fig.3), the adjusting block (21 as shown in fig.3) is slidably engaged with the sliding slot (20 as shown in fig.3), the adjusting screw (13 as shown in fig.3) is screwed with the crawler frame (5 as shown in fig.1), and the adjusting screw (13 as shown in fig.3) is fixed to the crawler frame in an axial direction of the adjusting screw (13 as shown in fig.3), and the adjusting screw (13 as shown in fig.3) is rotatably connected with the adjusting block (21 as shown in fig.3); when the adjusting screw is rotated, the adjusting block is slidable in the sliding slot; and the driven wheel is rotatably connected with the adjusting block (21 as shown in fig.3) (par.23, lines 1-20 and par.24, lines 1-5 on machine translation). 
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include a sliding slot with block as taught and suggested by (CN 208085841) so that the sliding block is driven by the rotational movement of the tensioning screw, so that the sliding block drives the driven sprocket to translate ((CN 208085841), par.10 on machine translation).
 	For claim 6, (CN 107489854) teaches all the limitation as previously set forth except for wherein the first driving device comprises a servo motor and a corner deceleration motor, the servo motor is connected with the corner deceleration motor, both the servo motor and the corner deceleration motor are fixed to the crawler frame, the drive wheel is fixed to a flange of the corner deceleration motor, and the drive wheel can be driven to rotate by the servo motor. 
(CN 208085841) further teaches wherein the first driving device comprises a servo motor (8 as shown in fig.1) and a corner deceleration motor (11 as shown in fig.1), the servo motor is connected with the corner deceleration motor (8 and 11 as shown in fig.1), both the servo motor and the corner deceleration motor are fixed to the crawler frame (5 as shown in fig.1), the drive wheel is fixed to a flange of the corner deceleration motor, and the drive wheel can be driven to rotate by the servo motor (8 and 11 as shown in fig.1) (abstract).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the corner deceleration motor as taught and suggested by (CN 208085841) so the pulling force can be reduced when pulling up at this position; an auxiliary permanent magnet adsorption unit is added, which improves the load-bearing performance of the vehicle body and reduces the slipping phenomenon of the vehicle body ((CN 208085841), par.15 on machine translation).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior art in ID CN 107489854) in views of Rajagopalan et al (2017/0182605). 	For claim 8, (CN 107489854) teaches all the limitation as previously set forth and further teaches  wherein the welding load device (4 and 6 as shown in fig.1) comprises a weld holder and a welding gun (4 and 6 as shown in fig.1) linear oscillating mechanism (abstract); the weld holder (4 as shown in fig.1) is fixedly disposed on the crawler frame (9 as shown in fig.1). However,  (CN 107489854) fails to teach the welding gun linear oscillating mechanism comprises a first linear motor, a first linear guide rail, a third driving device, a first transmission gear, and a first transmission rack; the first linear motor is fixedly disposed on the weld holder, and the first linear guide rail is connected with the first linear motor; the first transmission gear is rotatably disposed on the first linear guide rail; the first transmission gear is meshed with the first transmission rack, and the first transmission rack is slidably engaged with the first linear guide rail; the third driving device is connected with the first transmission gear for driving the first transmission gear to rotate so as to drive the first transmission rack to reciprocally slide relative to the first linear guide rail. 
Rajagopalan teaches, similar robot weld system, the welding gun linear oscillating mechanism (5502 as shown in fig.31) comprises a first linear motor (5596 as shown in fig.41), a first linear guide rail (5544 as shown in fig.56a), a third driving device, a first transmission gear (5590 as shown in fig. 56a), and a first transmission rack (par.634); the first linear motor is fixedly disposed on the weld holder, and the first linear guide rail is connected with the first linear motor (par.645); the first transmission gear is rotatably disposed on the first linear guide rail; the first transmission gear is meshed with the first transmission rack, and the first transmission rack is slidably engaged with the first linear guide rail (par.644); the third driving device is connected with the first transmission gear for driving the first transmission gear to rotate so as to drive the first transmission rack to reciprocally slide relative to the first linear guide rail (par.644 and 645).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include linear motor and  transmission gear as taught and suggested by Rajagopalan in order to create weld between the pipes based on the one or more characteristics of the interface region between the pipes by the movement of the welding torch ((Rajagopalan, par.20). 	For claim 9, (CN 107489854) teaches all the limitation as previously set forth except for wherein the welding load device further comprises an angular oscillating and clamping mechanism for welding gun; the angular oscillating and clamping mechanism for welding gun comprises an angular oscillator, a locking mechanism, and a clamp; the angular oscillator is connected with the clamp for driving an a welding gun disposed on the clamp to swing; and the locking mechanism is disposed on the angular oscillator and is fixedly connected with the first transmission rack. 
Rajagopalan teaches an angular oscillating and clamping mechanism for welding gun; the angular oscillating (5588 as shown in fig.56a) and clamping mechanism for welding gun comprises an angular oscillator, a locking mechanism (5222 as shown in fig.41), and a clamp; the angular oscillator is connected with the clamp for driving an a welding gun disposed on the clamp to swing; and the locking mechanism is disposed on the angular oscillator and is fixedly connected with the first transmission rack (par.412).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include clamping mechanism for as taught and suggested by Rajagopalan in order to create weld between the pipes based on the one or more characteristics of the interface region between the pipes by the movement of the welding torch ((Rajagopalan, par.20).
 	For claim 10, (CN 107489854) teaches all the limitation as previously set forth except for wherein the angular oscillator comprises a motor and a rotary platform which are connected with each other, the clamp is connected with the rotary platform, and the locking mechanism is connected with the motor. 
Rajagopalan teaches wherein the angular oscillator comprises a motor and a rotary platform which are connected with each other, the clamp is connected with the rotary platform, and the locking mechanism is connected with the motor (par.412 and 644). 
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include clamping mechanism for as taught and suggested by Rajagopalan in order to create weld between the pipes based on the one or more characteristics of the interface region between the pipes by the movement of the welding torch ((Rajagopalan, par.20). 	For claim 11, (CN 107489854) teaches all the limitation as previously set forth except for wherein the welding load device further comprises a laser tracking linear oscillating mechanism and a laser tracking module; the laser tracking linear oscillating mechanism comprises a second linear motor, a second linear guide rail, a fourth driving device, a second transmission gear, and a second transmission rack; and the second linear motor is fixedly disposed on the weld holder, and the second linear guide rail is connected with the second linear motor; the second transmission gear is rotatably disposed on the second linear guide rail; the second transmission gear is meshed with the second transmission rack, and the second transmission rack is slidably engaged with the second linear guide rail; the fourth driving device is connected with the second transmission gear for driving the second transmission gear to rotate so as to drive a linear reciprocating movement of the second transmission rack. 
Rajagopalan teaches the welding load device (5502 as shown in fig.41) further comprises a laser tracking linear oscillating mechanism (5056 as shown infig.33) and a laser tracking module (5352 as shown in fig.33); the laser tracking linear oscillating mechanism comprises a second linear motor, a second linear guide rail, a fourth driving device, a second transmission gear, and a second transmission rack (par.861); and the second linear motor is fixedly disposed on the weld holder, and the second linear guide rail is connected with the second linear motor (par.49); the second transmission gear is rotatably disposed on the second linear guide rail (par.649); the second transmission gear is meshed with the second transmission rack, and the second transmission rack is slidably engaged with the second linear guide rail; the fourth driving device is connected with the second transmission gear for driving the second transmission gear to rotate so as to drive a linear reciprocating movement of the second transmission rack (par.649).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include laser system for as taught and suggested by Rajagopalan in order to control the position of articulated torch, where the position and orientation of the torch with respect to the face joint is controlled to produce a quality weld ((Rajagopalan, par.49). 	For claim 12, (CN 107489854) teaches all the limitation as previously set forth except for wherein the laser tracking module comprises a camera, a laser sensor, a mounting frame, and a multi-filter; the camera, the laser sensor, and the multi-filter are all disposed on the mounting frame; and the mounting frame is fixedly disposed on the second transmission rack. 
Rajagopalan teaches wherein the laser tracking module comprises a camera, a laser sensor, a mounting frame, and a multi-filter; the camera, the laser sensor, and the multi-filter are all disposed on the mounting frame; and the mounting frame is fixedly disposed on the second transmission rack (par.49 and 649).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include laser system for as taught and suggested by Rajagopalan in order to control the position of articulated torch, where the position and orientation of the torch with respect to the face joint is controlled to produce a quality weld ((Rajagopalan, par.49).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior art in ID CN 107489854) in views of Tinggui (CN 201730450). 	For claim 13, (CN 107489854) teaches all the limitation as previously set forth except for a windproof device, and the windproof device is connected with the crawler frame; the windproof device comprises a fixation support and a windshield which are connected with each other, and the fixation support is connected with the crawler frame; and the fixation support comprises a retractable translation plate that can be extended and contracted in a frontward and rearward direction, the retractable translation plate is provided with a slideway in a leftward and rightward direction and a slideway in the frontward and rearward direction which have an angle formed therebetween, the windshield is provided with a slideway in an upward and downward direction, the retractable translation plate is connected with the windshield, and the windshield is slippable relative to the retractable translation plate in an extension direction of the slideway in the upward and downward direction and in an extension direction of the slideway in the leftward and rightward direction, so that the windshield can be adjusted in the three directions. 
Tinggui teaches a windproof device, and the windproof device is connected with the frame (abstract); the windproof device comprises a fixation support and a windshield which are connected with each other, and the fixation support is connected with the crawler frame (abstract); and the fixation support comprises a retractable translation plate that can be extended and contracted in a frontward and rearward direction, the retractable translation plate is provided with a slideway in a leftward and rightward direction and a slideway in the frontward and rearward direction which have an angle formed therebetween (abstract), the windshield is provided with a slideway in an upward and downward direction, the retractable translation plate is connected with the windshield (abstract), and the windshield is slippable relative to the retractable translation plate in an extension direction of the slideway in the upward and downward direction and in an extension direction of the slideway in the leftward and rightward direction, so that the windshield can be adjusted in the three directions (abstract).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the windproof device as taught and suggested by Tinggui in order for the window glass device can well prevent the plate from swinging relative to the guide rail when the slide plate slides on the guide rail ((Tinggui, abstract). 	For claim 14, (CN 107489854) teaches all the limitation as previously set forth except for wherein the fixation support further comprises a fixed bottom plate and a fixed connection plate which are connected with each other, and the fixed connection plate is slidably engaged with the retractable translation plate in an extension direction of the slideway in the frontward and rearward direction; and the fixed bottom plate is configured to be connected with the crawler frame. 
Tinggui further teaches wherein the fixation support further comprises a fixed bottom plate and a fixed connection plate which are connected with each other (abstract), and the fixed connection plate is slidably engaged with the retractable translation plate in an extension direction of the slideway in the frontward and rearward direction; and the fixed bottom plate is configured to be connected with the crawler frame (abstract).

It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the windproof device as taught and suggested by Tinggui in order for the window glass device can well prevent the plate from swinging relative to the guide rail when the slide plate slides on the guide rail ((Tinggui, abstract). 	 	For claim 15, (CN 107489854) teaches all the limitation as previously set forth except for wherein the retractable translation plate comprises a first plate portion and a second plate portion which are connected with each other, an angle is formed between the first plate portion and the second plate portion, the slideway in the leftward and rightward direction is provided in the first plate portion, and the slideway in the frontward and rearward direction is provided in the second plate portion; the first plate portion is slidably connected with the windshield, and the second plate portion is slidably connected with the fixed connection plate. 
Tinggui further teaches wherein the retractable translation plate comprises a first plate portion and a second plate portion which are connected with each other, an angle is formed between the first plate portion and the second plate portion, the slideway in the leftward and rightward direction is provided in the first plate portion, and the slideway in the frontward and rearward direction is provided in the second plate portion; the first plate portion is slidably connected with the windshield, and the second plate portion is slidably connected with the fixed connection plate (abstract).

It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the windproof device as taught and suggested by Tinggui in order for the window glass device can well prevent the plate from swinging relative to the guide rail when the slide plate slides on the guide rail ((Tinggui, abstract).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior art in ID CN 107489854) in views of Zhou (CN 109050822A). 	For claim 16, (CN 107489854) teaches all the limitation as previously set forth except for wherein the adjustable magnetic adhesion module comprises a magnet module and a lifting adjustment module, and the lifting adjustment module is connected with the magnet module for controlling lifting and lowering of the magnet module; and the lifting adjustment module comprises a plurality of independently controllable lifting mechanisms, and an angle and/or a gap between the magnet module and a surface to be adhered is changed by separately adjusting the plurality of independently controlled lifting mechanisms. 
Zhou teaches, similar crawler robot, wherein the adjustable magnetic adhesion module comprises a magnet module and a lifting adjustment module, and the lifting adjustment module is connected with the magnet module for controlling lifting and lowering of the magnet module (abstract); and the lifting adjustment module comprises a plurality of independently controllable lifting mechanisms, and an angle and/or a gap between the magnet module and a surface to be adhered is changed by separately adjusting the plurality of independently controlled lifting mechanisms (abstract). 
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include a lifting adjustment module as taught and suggested by Zhou in order to move along a weld bead according to the welding process, and the welding process parameters and the welding gun position can be adjusted intelligently. 	For claim 17, (CN 107489854) teaches all the limitation as previously set forth except for wherein the magnet module comprises a mounting shell, a cover body, and a magnet, the mounting shell is provided with a cavity, the magnet is placed in the cavity, and the cover body is connected with the mounting shell for covering the cavity. 
Zhou teaches  wherein the magnet module comprises a mounting shell, a cover body, and a magnet, the mounting shell is provided with a cavity, the magnet is placed in the cavity, and the cover body is connected with the mounting shell for covering the cavity (abstract). 
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the magnet module as taught and suggested by Zhou in order to move along a weld bead according to the welding process, and the welding process parameters and the welding gun position can be adjusted intelligently. 	For claim 18, (CN 107489854) teaches all the limitation as previously set forth except for wherein each lifting mechanism comprises a support frame, a lifting screw, and an adjusting nut, the support frame is connected with the crawler frame, the lifting screw is screwed with the adjusting nut, the adjusting nut is rotatably connected with the support frame, and the adjusting nut is fixed to the support frame in an axial direction of the adjusting nut; and the lifting screw is connected with the magnet module. 
Zhou further teaches wherein each lifting mechanism comprises a support frame, a lifting screw, and an adjusting nut, the support frame is connected with the crawler frame, the lifting screw is screwed with the adjusting nut (abstract), the adjusting nut is rotatably connected with the support frame, and the adjusting nut is fixed to the support frame in an axial direction of the adjusting nut; and the lifting screw is connected with the magnet module (abstract).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the magnet module as taught and suggested by Zhou in order to move along a weld bead according to the welding process, and the welding process parameters and the welding gun position can be adjusted intelligently. 	For claim 18, (CN 107489854) teaches all the limitation as previously set forth except for wherein the support frame comprises a groove body and a cover plate, and the groove body is provided with a limiting groove; the adjusting nut is provided with an annular limiting protrusion, the annular limiting protrusion extends in a circumferential direction of the adjusting nut, and the annular limiting protrusion protrudes outwardly, in a radial direction of the adjusting nut, from an outer circumferential surface of the adjusting nut; the annular limiting protrusion is located in the limiting groove, and the cover plate is connected with the groove body and is configured to cover a groove opening of the limiting groove, so that the annular limiting protrusion is restrained between the cover body and a groove bottom of the limiting groove. 
Zhou further teaches the support frame comprises a groove body and a cover plate, and the groove body is provided with a limiting groove (abstract); the adjusting nut is provided with an annular limiting protrusion, the annular limiting protrusion extends in a circumferential direction of the adjusting nut, and the annular limiting protrusion protrudes outwardly, in a radial direction of the adjusting nut, from an outer circumferential surface of the adjusting nut (abstract); the annular limiting protrusion is located in the limiting groove, and the cover plate is connected with the groove body and is configured to cover a groove opening of the limiting groove, so that the annular limiting protrusion is restrained between the cover body and a groove bottom of the limiting groove (abstract).
It would have been obvious to one ordinary skill in the art before effective filling date, to modify (CN 107489854)’s crawler welding robot to include the magnet module as taught and suggested by Zhou in order to move along a weld bead according to the welding process, and the welding process parameters and the welding gun position can be adjusted intelligently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761